DETAILED ACTION
This Office action is in response to the application filed on 23 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
It is noted that the IDS filed on 17 November 2020 cites the French patent document FR-2771563-B1. However, no copy of the original document was provided with the filing – only a machine translation was received by the Office. However, the document has nonetheless been retrieved and considered by the Examiner, and a copy of the original French document (together with an additional machine translation) has been included with this Office action.

Claim Objections
Claims 1, 5, 8, 11, 13, and 19 are objected to because of the following informalities: 
In each of claims 1, 8, and 13, “a rectifier coupled with a step-up transformer” should be changed to “a rectifier coupled with the step-up transformer” since the step-up transformer has antecedent basis in the preceding line of each of these claims.
In addition, in line 4 of claim 8, “full-bridge” should be changed to “half-bridge”.
The last line of claim 13 reads, “an output coupled with the filter stage”. However, since the claim previously sets forth “a plurality of driver circuits” with “each” driver circuit comprising “a filter stage” (above emphasis added for clarity), it appears that the last line of the claim should be changed to, for example, “an output coupled with each of the filter stages”.
Regarding each of claims 5, 11, and 19, although the intended meaning is clear, the phrase, “wherein the output outputs a pulsed […]” appears to be missing a word after “pulsed”. For instance, it appears that this should read, “wherein the output outputs a pulsed voltage […]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT Pub. No. WO 97/38479 to inventor D. Poole (document hereinafter referred to as “Poole”).
In re claim 1, Poole discloses a resonant converter klystron driver (Figs. 1, 2, 7) comprising: an input power supply (see Fig. 2: 415V 3 Phase input and rectifier 3); a full-bridge circuit (inverters 2/2a, shown in detail with full-bridge in Fig. 2) coupled with the input power supply; a resonant circuit coupled with the full-bridge (see resonant circuit of L and C at full-bridge output in Fig. 2); a step-up transformer (4 in Fig. 1; or 19-22 in Fig. 7) coupled with the resonant circuit; a rectifier (5 in Fig. 1, or 22/26 in Fig. 7) coupled with a step-up transformer; a filter stage (see, e.g., inductors/capacitors 27/28 in Fig. 7, or unlabeled coupled inductors at output in Fig. 1) coupled with the rectifier; and an output coupled with the filter stage (i.e., the klystron load in Fig. 1, the connections thereto, the anode power supply, etc.).
In re claim 8, Poole discloses a resonant converter klystron driver (Figs. 1, 2, 7) comprising: an input power supply (see Fig. 2: 415V 3 Phase input and rectifier 3); a half-bridge circuit (inverters 2/2a, as shown in Fig. 2, comprise the full-bridge inverter which is made up of two half-bridge switching legs) coupled with the input power supply; a resonant circuit coupled with the full-bridge (see resonant circuit of L and C at half-bridge outputs in Fig. 2); a step-up transformer (4 in Fig. 1; or 19-22 in Fig. 7) coupled with the resonant circuit; a rectifier (5 in Fig. 1, or 22/26 in Fig. 7) coupled with a step-up transformer; a filter stage (see, e.g., inductors/capacitors 27/28 in Fig. 7, or unlabeled coupled inductors at output in Fig. 1) coupled with the rectifier; and an output coupled with the filter stage (i.e., the klystron load in Fig. 1, the connections thereto, the anode power supply, etc.).
In re claim 13, Poole discloses a resonant converter klystron driver (Figs. 1, 2, 7) comprising: an input power supply (see Fig. 2: 415V 3 Phase input and rectifier 3); a plurality of driver circuits arranged in parallel (see Figs. 1, 7; p. 14, middle paragraph and p. 15 of Poole teach that the driver circuits can be arranged in parallel or in combinations of series/parallel depending on desired output values). Each circuit comprising: a bridge circuit (inverters 2/2a, shown in detail with full-bridge in Fig. 2) coupled with the input power supply; a resonant circuit coupled with the bridge circuit (see resonant circuit of L and C at full-bridge output in Fig. 2); a step-up transformer (4 in Fig. 1; or 19-22 in Fig. 7) coupled with the resonant circuit; a rectifier (5 in Fig. 1, or 22/26 in Fig. 7) coupled with a step-up transformer; a filter stage (see, e.g., inductors/capacitors 27/28 in Fig. 7, or unlabeled coupled inductors at output in Fig. 1) coupled with the rectifier; and an output coupled with the filter stage (i.e., the klystron load in Fig. 1, the connections thereto, the anode power supply, etc.).
In re claims 2, 9, and 14, Poole discloses wherein the output is coupled with a klystron (as shown in Fig. 1).
In re claims 4 and 18, Poole discloses wherein the filter stage comprises a capacitor (see capacitors 28 in Fig. 7) and stray inductance (stray inductance is understood to be a parasitic inductance parameter which in other words is an intrinsic property of all circuit components, and is therefore inherent in Poole’s filter stage).
In re claim 15, Poole discloses where n represents the number of driver circuits, and wherein the bridge circuits of the plurality of driver circuits are 1/nth out of phase with respect to each the other bridge circuits (see example in middle paragraph of p. 14, for n=3).
In re claim 17, Poole discloses wherein the bridge circuit comprises either a half-bridge circuit or a full-bridge circuit (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (WO 97/38479) in view of Steigerwald (U.S. Patent 4,504,895).
In re claims 3, 12, and 16, Poole discloses wherein the resonant circuit has a resonant frequency (i.e., resonant frequency is an intrinsic property of circuits, in particular resonant circuits, and thus is inherent in Poole’s resonant circuit). Poole does not disclose wherein the bridge circuit drives the resonant circuit at the resonant frequency.
Whereas Steigerwald discloses a resonant converter (Fig. 1A) in which the bridge circuit (77) is controlled to drive the resonant circuit (which is integral to the transformer – see Abstract) at a range of frequencies, including at its resonant frequency (see Col. 1, line 58 – Col. 2, line 17; Fig. 2) in order to effect control of the output voltage of the resonant converter using the shunt capacitance and leakage inductance of the transformer as resonant elements (id.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonant converter of Poole such that the bridge circuit drives the resonant circuit at the resonant frequency in order to effect control of the output voltage of the resonant converter using the shunt capacitance and leakage inductance of the transformer as resonant elements as taught Steigerwald.

Claims 5-7, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (WO 97/38479).
In re claims 5, 11, and 19, Poole discloses wherein the output outputs a pulsed with an amplitude of about 50 kV (p. 5, 3rd paragraph; Poole further teaches at p. 2, first full paragraph that the invention is intended for use in “long pulse” klystron applications as are found in a particle accelerator). Further, while Poole discloses reducing or minimizing ripple (Abstract), a specific amount of 1.1% is not disclosed.
However, given the teaching in Poole that AC ripple at the output is to be reduced or minimized by the invention, it is clear that one of ordinary skill in the art would use it for such purposes. It is also to be understood in the art that a ripple of 0% is not physically achievable, and so some small but finite amount of ripple must be tolerated.
To that extent, and given that the minimum percentage of ripple that is achievable will depend heavily on the specific environment in which the converter is implemented, it would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the claimed invention to have obtained a ripple of 1.1% in the output of the converter, as this represents a realistic amount of ripple to be achieved when using Poole’s disclosure to “minimize” said ripple.
In re claims 6 and 10, Poole does not explicitly disclose that the input power supply produces 13.8 kVAC, 480 VAC, or 600 V. However, Poole teaches the use of a 415VAC input (See Fig. 2) which is within a reasonable tolerance of the recited 480VAC. Further, one of ordinary skill in the art would recognize that, for one, the difference between a 415VAC and 480VAC input would not materially affect the performance of the converter, and also that 480VAC is a very common 3-phase utility voltage used by industyrial facilities, for example in the USA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonant converter of Poole by using a 480VAC input power supply in order to allow for use of a commonly available industrial power supply voltage.
In re claim 7, Poole does not explicitly disclose wherein the output outputs an output current of about 12 A. However, Poole teaches on p. 15 that the converter output arrangement may be adapted to provide various desired output currents according to the number of modules provided in series and/or in parallel, with examples taught of 4A and 8A output currents. One of ordinary skill would recognize that adding an additional or third circuit assembly with a 4A current rating in parallel with two which Poole describes, an output current of 12A would be obtained. Thus it would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Poole by providing the appropriate number of output modules connected in series and/or in parallel such that the output outputs an output current of about 12A for the purpose of enabling the converter to power a load with such a current requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it shows further examples of switching power converters used for supplying klystrons or other, similar discharge tubes with high voltage and/or pulsed DC power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838